
	

114 S3497 IS: Safeguard Aquaculture Farmers Act
U.S. Senate
2016-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3497
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2016
			Mr. Cotton (for himself, Mr. Wicker, Mr. Boozman, Mr. Cochran, and Mr. Shelby) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide the force and effect of law for certain regulations relating to the taking of
			 double-crested cormorants to reduce depredation at aquaculture facilities
			 and protect public resources.
	
	
		1.Short title
 This Act may be cited as the Safeguard Aquaculture Farmers Act.
		2.Regulations relating to the taking of double-crested cormorants
			(a)Force and effect
 (1)In generalSubject to subsection (b), section 21.47 of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act), shall have the force and effect of law.
 (2)Public noticeThe Secretary of the Interior (referred to in this section as the Secretary), acting through the Director of the United States Fish and Wildlife Service (referred to in this section as the Director), shall notify the public of the authority provided by paragraph (1) in a manner determined appropriate by the Secretary.
 (b)SunsetThe authority provided by subsection (a)(1) shall terminate on the date that is the earlier of—
 (1)the effective date of a regulation promulgated by the Director after the date of enactment of this Act to control depredation of double-crested cormorant populations; or
 (2)1 year after the date of enactment of this Act. (c)Rule of constructionNothing in this section limits the authority of the Director to promulgate regulations relating to the taking of double-crested cormorants under any other law.
			
